Citation Nr: 1007473	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right foot stress fracture and strain.  

2.  Entitlement to service connection for the claimed 
residuals of a cervical spine injury.  

3.  Entitlement to service connection the claimed residuals 
of a lumbar spine injury.  

4.  Entitlement to service connection for the claimed 
residuals of a right eye injury.  

5.  Entitlement to service connection for a claimed 
cardiovascular disorder (originally claimed as an irregular 
heartbeat/heart murmur).  

6.  Entitlement to service connection for the claimed 
residuals, excision of a gingival mass (originally claimed as 
residuals of a mouth injury/lump in the mouth). 

7.  Entitlement to service connection for the claimed 
residuals of right peritonsillar cellulitis (originally 
claimed as residuals of a throat infection).  

8.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the RO.  

The Veteran testified at hearings before a Decision Review 
Officer (DRO) in April 2008 and the undersigned Veterans Law 
Judge in May 2009 at the RO.  Copies of the hearing 
transcripts have been associated with the claims folders.  

In August 2009, the Veteran's attorney submitted additional 
evidence (statements from the Veteran's friends and family) 
in support of the service connection claims on appeal with a 
waiver of RO consideration.  See, 38 C.F.R. § 20.1304 (2009).  
Thus, referral of the above-cited evidence to the RO for 
initial consideration is unnecessary.  38 C.F.R. § 20.1304 
(2009).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the 
service connection claims on appeal.  In addition, the Board 
finds that a remand is also necessary to ensure complete 
notice under the provisions of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009) on the issue of 
entitlement to a TDIU.  

The Veteran maintains that, during boot camp, he injured his 
right foot and, as a result, it was wrapped in an Ace 
bandage.  

Regarding the claims of service connection for residuals of 
cervical and lumbar spine, mouth and right eye injuries, as 
well as a cardiovascular disorder and residuals of an 
excision of a gingival mass and right peritonsillar 
cellulitis, the Veteran asserts that these are the result of 
an 18-foot fall from a telephone pole while stationed at Camp 
Geiger.  (See VA Form 9 and attached written argument, 
received by the RO in December 2007).  

In statements in support of the service connection claims on 
appeal, the Veteran's family members and friends reported 
that they remembered him providing them with a history of 
having injured his ankle during service, as well as falling 
from a pole and receiving a splinter to his eye.  (See 
statements, prepared by T. C., P. H. and C. W., received by 
the RO in June 2009).  

The service treatment records (STRs) show that when seen at 
the camp dispensary in February 1978 for cold-type symptoms, 
the Veteran gave a negative history for tonsillitis.  A 
physical examination revealed an edematous right tonsil.  A 
March 1978 enlistment examination report revealed that all of 
the Veteran's systems were evaluated as "normal."  Distant 
and near vision were to 20/20.  

On a March 1978 Report of Medical History, the Veteran 
indicated, in part, that he had had ear, nose and throat 
trouble.  The examining physician reported that the Veteran 
had a history of large tonsils at age nine (9), as well as a 
history of coughing and sore throats that were treated with 
penicillin.  In September 1978, the x-ray studies of the 
right foot revealed a compression fracture of the right 
fourth metatarsal.  

In February 1980, the Veteran received treatment for cold-
type symptoms that had been present for the previous four (4) 
days.  The Veteran's tonsils were slightly enlarged.  In July 
1980, the Veteran was hospitalized for right peritonsillar 
cellulitis.  

In January 1981, the Veteran was seen for complaints of 
swelling on the right side of his throat.  Upon physical 
examination, the Veteran's throat showed moderate 
inflammation of the tonsils without exudate.  In mid-April 
1982, the Veteran underwent an excision and biopsy of a 
gingival mass.  A June 1982 dental treatment report reflects 
that that the biopsy site was well healed.  

A July 1982 service separation examination report, reflects 
that all of the Veteran's systems were evaluated as normal 
(with the exception of some facial scarring).  Distant and 
near vision were to 20/20.  

Post-service VA and private treatment reports, as well as 
Social Security Administration records, dating from 2002 to 
2008, pertinently show that the Veteran had received 
treatment for cervical and lumbar spine pain, as well as 
thoracic back pain, after he was involved in motor vehicle 
and employment-related accidents in December 2002 and 
December 2003, respectively.  (See VA treatment reports, 
dated from December 2002 to January 2003, and December 2003 
report, prepared and submitted by Halifax Medical Center, 
respectively).  

The X-ray studies of the cervical spine, performed in 
December 2004, were consistent with osteoarthritis of the 
cervical spine.  A magnetic resonance imaging (MRI) scan of 
the cervical spine, performed by VA in August 2006, showed 
anterior bridging osteophytes with probable fibrous fusion at 
C2-3-the etiology of which was noted to have been 
undetermined.  

A November 2007 report, prepared by Halifax Community Health 
Systems, reflects that the Veteran was admitted for treatment 
for a right submandibular abscess.  

As there is in-service evidence of the Veteran having 
received treatment for peritonsillar cellulitis with an 
excision and biopsy of a gingival mass, and testimony as to 
continuity of symptomatology of all the claimed disabilities 
on appeal, VA's duty to obtain an examination is triggered.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates that a current disability 
may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim. 
38 U.S.C.A. § 5103A(d)(2) (West 2002; 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, the Board finds that additional 
development, including VA examination(s), are necessary.  

During the May 2009 hearing, the Veteran testified that, in 
2003, he had sought emergency treatment for his tonsils from 
the Burt Fish Medical Hospital, New Smyrna, Florida.  (See 
Transcript (T.) at page (pg.) 37).  The claims folders, 
however, do not contain these medical records.  

As records from this private hospital may contain probative 
information regarding the Veteran's claimed residuals of 
right peritonsillar cellulitis, efforts to retrieve them are 
required.  See 38 C.F.R. § 3159(c)(1)(2009).  

In addition, a review of the claims files shows that the most 
recent VA treatment records are dated in August 2008.  As the 
instant service connection claims are being remanded, ongoing 
VA medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  

With respect to the TDIU claim, the Board finds that the 
resolution of the Veteran's outstanding service connection 
claims may impact this claim.  Under these circumstances, a 
decision by the Board on the TDIU claim would be premature at 
this time.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, the Veteran has not been provided with a notice 
letter that informed him of the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009) with regard to his TDIU claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
should be accomplished on remand to the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to the issue of a TDIU rating.  

2.  The RO should take all indicated 
action to obtain the treatment records 
from the VAMC in Gainesville, Florida, 
dated since August 2008, pertaining to 
the claimed right foot, cervical and 
lumbar spine, right eye, and 
cardiovascular disorders, and residuals 
of an excision of a gingival mass and 
right peritonsillar cellulitis. and 
associate such records with the claims 
folders. Any unsuccessful attempts to 
obtain such records should be documented 
and associated with the claims folders.  

3.  After securing a release form with 
the full name and address information, 
the Burt Fish Medical Hospital, New 
Smyrna, Florida should be contacted and 
asked to submit all treatment records of 
the Veteran, dated in 2003.  All records 
received must be included in the 
Veteran's claims folders.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims folders.  

4.  After any additional VA and private 
treatment records have been obtained 
pursuant to the instructions in paragraph 
two (2) and three (3) the RO should 
schedule the Veteran for appropriate VA 
examinations in order to ascertain the 
nature and likely etiology of the claimed 
right foot, cervical spine, lumbar spine, 
right eye and cardiovascular (originally 
claimed as an irregular heartbeat/heart 
murmur) disorders, as well as any 
residuals of an excision of a gingival 
mass and right peritonsillar cellulitis.  
The examiner should elicit from the 
Veteran and record a complete clinical 
history referable to each claimed 
condition.  

Concerning any right foot, cervical 
spine, lumbar spine, right eye or 
cardiovascular (originally claimed as an 
irregular heartbeat/heart murmur) 
disorder, as well as any residuals of an 
excision of a gingival mass and right 
peritonsillar cellulitis, the designated 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any currently 
demonstrated right foot, cervical spine, 
right eye, or residual gingival or 
peritonsillar disability had its clinical 
onset during service or is due to any 
identified event or incident of the 
Veteran's active service.  

If the examiner cannot state the 
requested opinion without resorting to 
speculation, he or she should so 
indicate.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service connection, as well 
as for a TDIU rating in light of all the 
evidence of record.  If any determination 
remains denied, the Veteran and his 
attorney must be furnished with a 
Supplemental Statement of the Case and 
given a reasonable opportunity to 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purposes of this remand is to ensure notice is complete 
on the issue of entitlement to a TDIU, and to assist the 
Veteran with the substantive development of the service 
connection claims on appeal.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claims.  His cooperation in VA's efforts 
to develop these claims, including reporting for scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination(s) may result in the denial of his claim(s).  38 
C.F.R. § 3.655 (2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


